Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 23 is objected to because of the following informalities: claim 13 recites “an clamping position[sic]” and claim 23 recites “pluralty[sic]”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 14 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the clamp."  There is insufficient antecedent basis for this limitation in the claim. It is not definite how the recitation of “placing the clamp in an clamping position” is related to the other claimed subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5669288 A to Zittel et al. (“Zittel”).
Zittel discloses:
Regarding claim 13:
adjusting a bail (e.g., bolt 66 and nut 68, clamps 151) from a one of a clean in place length (e.g., length in Fig. 6-7) and a totally removable length (e.g., length in Fig. 1-2) to a selected other of the clean in place length and the totally removable length (e.g., Fig. 1-2 and 6-7 and col 3, ln 52-65 and col 5, ln 1-50); 
mating the bail with a clean in place catch (e.g., catch in Fig. 6-7 when the clean in place length is the selected length and mating the bail with a totally removable catch (e.g., catch in Fig. 1-2) when the totally removable length is the selected length (e.g., Fig. 1-2 and 6-7 and col 3, ln 52-65 and col 5, ln 1-50); and 
placing the clamp in an clamping position (e.g., Fig. 1-2 and 6-7 and col 3, ln 52-65 and col 5, ln 1-50); and
Regarding claim 23: the method is repeated a pluralty of times (e.g., Fig. 1-2 and 6-7 and col 3, ln 52-65 and col 5, ln 1-50, wherein repeated use is inherent).
To the extent that it may be argued that the Fig. 2 embodiment does not disclose all of the claimed subject matter, such as a clean in place length, it would have been obvious to one of ordinary skill in the art to modify Fig. 2 embodiment by the Fig. 6-7 embodiment in order for no parts need be removed from the apparatus in order to begin the cleaning such that no space need be set aside for storage of parts while the cleaning is under way.



Claim(s) 14, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zittel in view of US 5692569 A to Constantino et al. (“Constantino”).
Zittel discloses substantially all of the features of the claimed invention as set forth above.
Zittel does not explicitly disclose mating the bail with the clean in place catch includes placing a part of a u shaped bail in a U-shaped catch (as recited in claim 14).
However, Constantino discloses:
Regarding claim 14: mating the bail with the clean in place catch includes placing a part of a u shaped bail (e.g., bail 40, U-shaped end of spring 122) in a U-shaped catch (e.g., clips 16, hook 124) (e.g., Fig. 1, 2 and 7 and col 4, ln 10-30 and col 5, ln 15-30);
Regarding claim 21: mating the bail with the totally removable catch includes placing a part of the u shaped bail (e.g., bail 40, U-shaped end of spring 122) under a tab (e.g., clips 16, hook 124) (e.g., Fig. 1, 2 and 7 and col 4, ln 10-30 and col 5, ln 15-30); and
Regarding claim 22: mating the bail with the clean in place catch includes placing a part of the u shaped bail (e.g., bail 40, U-shaped end of spring 122) under a tab (e.g., clips 16, hook 124) (e.g., Fig. 1, 2 and 7 and col 4, ln 10-30 and col 5, ln 15-30).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Zittel as suggested and taught by Constantino in order to provide a system which can be easily removed and attached.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571) 272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        November 19, 2022